Citation Nr: 0127309	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  97-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to July 
1954.  He was the recipient of the combat infantry badge 
based on such service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a claim of service connection for a 
cardiovascular disorder.  In April 1998, the Board remanded 
the veteran's appeal for further evidentiary development.


REMAND

The veteran and his representative contend that the veteran 
currently has a cardiovascular disorder that was initially 
diagnosed as a heart murmur while in military service or that 
his cardiovascular disorder was due to or the result of the 
heart murmur that was first diagnosed while he was in 
military service.  It is also requested that the veteran be 
afforded the benefit of the doubt.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  In light of the changes implemented by the 
VCAA, the Board finds that a remand is required to comply 
with the duty to assist with respect to the claim for service 
connection for a cardiovascular disorder.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

Initially, the Board notes that VA, after multiple requests, 
has been unable to obtain a complete copy of the veteran's 
service medical records.  Specifically, the only service 
medical record that could be produced by the National 
Personnel Records Center was the veteran's July 1954 
separation examination.  Moreover, in March 1999, the veteran 
was advised that he could submit additional service medical 
records or lay statements by former service members who have 
knowledge of his claimed in-service treatment for a 
cardiovascular disorder.  See 38 U.S.C.A. § 5103 (West Supp. 
2001).  (Parenthetically, the Board notes that the veteran's 
July 1954 separation examination was negative for complaints, 
diagnoses, or treatment for a cardiovascular disorder and no 
meaningful reply was forthcoming from the veteran to the RO's 
March 199 request for information.)  Nonetheless, a review of 
the record on appeal shows that the veteran reported that he 
served with the 1st Battalion, 65th Regiment, 1st Platoon, 
Baker Company while in Korea.  Moreover, he testified at a 
personal hearing at the RO in May 1997 that he noticed an 
increased heart rate for which he sought treatment from 
company medics on approximately four or five occasions while 
fighting in Korea.  Thereafter, approximately eight months 
before his separation from military service, he saw a 
physician for the first time; was hospitalized for 
approximately three to four weeks; and was diagnosed with, 
among other things, a heart murmur.  However, the record does 
not document that the RO requested, from the Surgeon 
General's Office, copies of any records they might have for 
the veteran.

Likewise, the Board notes that a review of the record on 
appeal shows that the veteran reported that, following 
military service, he saw a physician approximately one year 
after his separation from military service and was again 
diagnosed with a heart murmur.  He also reported that, 
approximately four years later, he saw a Dr. Allen for 
treatment of a heart murmur, and, in 1975, he started seeing 
a Dr. Chen for treatment of the heart murmur.  (The Board 
notes the veteran testified that neither Dr. Allen's, Dr. 
Chen's, or the pharmacy records (i.e., where he refilled his 
drug prescriptions) were available.)  Next, the Board notes 
that the record shows that the veteran reported he received 
treatment for a cardiovascular disorder at VA facilities in 
Brooklyn and North Hampton in the 1980's and 1990's and was 
in receipt of Social Security Administration (SSA) benefits.  
[It is observed that the reason for the award of SSA 
benefits, e.g., age versus disability, is not contained in 
the claims folder].  Nonetheless, the RO has not made a 
request for copies of all of the veteran's medical records 
from all of the above sources.

In light of the changes implemented by the VCAA, because VA 
adjudicators are deemed to have constructive notice of the 
service medical records and VA records, and because VA has a 
duty to attempt to secure all records of the SSA regarding 
the veteran's rating of unemployability for SSA purposes, the 
Board finds that a remand to obtain the above records is 
required to comply with its duty to assist.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); Also see Bell v. Derwinski, 
2 Vet. App. 611 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  The veteran is advised that he 
may submit additional service medical records, lay statements 
by former service members who have knowledge of his claimed 
in-service treatment for a cardiovascular disorder, and 
pertinent medical records, in particular any medical records 
dated soon after his separation from service.  38 U.S.C.A. 
§ 5103 (West Supp. 2001).  

Finally, the Board notes that, given the fact that the record 
is devoid of medical evidence of a current cardiovascular 
disorder (see private and/or VA treatment records, dated from 
April 1989 to April 1993, and March 1993 and April 1996 VA 
examinations), the Board finds that only if the veteran 
submits competent medical evidence of a current 
cardiovascular disorder and evidence associating the current 
cardiovascular disorder to military service, should a medical 
examination be ordered to determine the date of onset of that 
cardiovascular disorder and its etiology.  38 U.S.C.A. § 
5103A (d) (West Supp. 2001).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
of 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should instruct the veteran to 
prepare a detailed list (names, complete 
addresses, dates) of all in-service and 
post-service, VA and non-VA, medical 
providers who have examined or treated 
him for a cardiovascular disorder since 
separation from service.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file.  In particular, the RO 
should attempt to obtain medical records 
from the Surgeon General's Office, the 
private physician the veteran saw in the 
1950's, any records maintained by Drs. 
Allen's and Chen's successors, and all 
records from the 1980's and 1990's held 
at the Brooklyn and North Hampton VA 
hospitals.  The veteran should also be 
asked to submit any additional medical 
records he may have in his possession, 
and to submit pertinent lay statements.  
In addition, any pharmacy records showing 
prescriptions for medications for a 
cardiovascular disorder following service 
discharge (especially in the early post 
service years) might be helpful to the 
veteran's claim.  The RO must inform the 
veteran what evidence is needed to 
substantiate his claim, what evidence the 
VA will obtain, and what evidence he has 
to submit. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's Supplemental 
Social Security benefits as well as any 
medical records held concerning those 
benefits.

4.  If the RO determines that the record 
contains competent medical evidence of a 
current cardiovascular disorder and 
evidence (lay or medical) associating the 
current cardiovascular disorder to 
military service, it should schedule the 
veteran for a VA examination to determine 
the date of onset and etiology of the 
current cardiovascular disorder.

The claims folder must be made available 
to the examining physician prior to the 
examination for a complete review.  
He/she must state in the examination 
report that the claims folder has been 
reviewed in connection with the 
examination.  All clinical findings 
should be reported in detail.  The 
physician should express an opinion as 
to:

I.  Whether the veteran has a 
current cardiovascular disorder and 
the correct diagnosis for all 
cardiovascular disorders, if any, 
found.

II.  Whether the veteran has a heart 
murmur nonfunctional in origin.

III.  Whether it is at least as 
likely as not (50/50) that the 
current cardiovascular disorder had 
its onset during military service or 
is otherwise related to such 
service.  

IV.  Whether there is objective 
medical evidence that a 
cardiovascular disorder was 
manifested within one year 
postservice; and, if so, the 
manifestations and severity thereof 
should be described.  

5.  After ensuring that the above actions 
have been completed, the RO should review 
the claim for service connection for a 
cardiovascular disorder.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to Court.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


